Barnard, P. J.:
" The facts proven do not entitle the plaintiff to recover the judgment ordered by the court. The facts are simple and uncontra-dieted. Plaintiff’s testator owned a mortgage for $1,000 ; he transferred it to defendant for an agreecl price of $900, and received $500. - The remainder was retained to secure payment of unpaid taxes upon the property. The taxes were not paid. Morrell, the defendant, foreclosed, claiming to recover the entire mortgage debt. The plaintiff’s intestate answered, averring that the $400 part Of the purchase-price of the mortgage was unpaid, and claimed *164a prior lien to that extent upon the proceeds of the sale. The court found that there was only due to Morrell, the plaintiff in the foreclosure action, the amount of $600, and that there was due to plaintiff’s testator the sum of $400 upon the same mortgage, and that Morrell was to be first paid the amount due him. Provision was made in the decree for a judgment for deficiency, both to plaintiff in the foreclosure suit (the present defendant) as well as for plaintiff’s testator against the mortgagor. There was no appeal from this judgment, and the property was sold. It did not bring enough to pay plaintiff’s testator, Smith, anything. The judgment finally settled the rights of the parties. The failure to pay the taxes by Smith entitled the defendant to retain the $400 and to hold the mortgage as security for the money advanced. It was equitable and just, under the circumstances, to provide for his payment for that sum first out of the proceeds. The taxes were still unpaid and on the property, and the assignee, Smith, preferred a sale under a decree which, should limit the defendant’s claim to the amount of the mortgage, less the $400, and which also entitled him, Smith, to the $400 out of the sale-money. It is,now too late to change these relations. Morrell bought the property, because his interest in it was limited, and he protected that. The plaintiff cannot now claim that his interest was greater than that established by the judgment to which his testator was a party.
Judgment reversed and new trial granted, costs to abide event.
Gilbert and Dykman, JJ., concurred.
Judgment and order denying new trial revere ed, and new trial granted, with costs to abide event.